Case 1:16-cv-05824-LDH-CLP Document 126 Filed 09/03/21 Page 1 of 2 PageID #: 1097


                      PELTON GRAHAM LLC
                      ADVOCATES FOR JUSTICE

                                                                           Alison L. Mangiatordi, Esq.
  September 3, 2021                                                    Mangiatordi@PeltonGraham.com

  VIA CM/ECF

  Chief Magistrate Judge Cheryl L. Pollak
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Re:     Omar, et al. v. 1 Front Street Grimaldi, Inc. d/b/a Grimaldi’s Pizzeria, et al.
          Civil Action No. 16 Civ. 5824 (LDH)(CLP)
          Status Letter


  Dear Judge Pollak:

         This firm represents the Plaintiffs in the above-referenced action. We write to provide Your
  Honor with an update regarding the status of this action, pursuant to Your Honor’s Order of August
  5, 2021.
          Frank Ciolli (“Ciolli”) has not complied with Your Honor’s July 21, 2021 Order. Neither
  a class list nor a “sworn affidavit indicating under oath that he has no records whatsoever and
  cannot recall a single employee who worked for him at these restaurants” has been produced. On
  August 30, 2021 and September 1, 2021, the undersigned spoke to Ciolli, who stated that he is not
  able to obtain any records of employee names or addresses from the Grimaldi’s Brooklyn location.
          Therefore, Plaintiffs respectfully request that Your Honor enforce Your Honor’s Order
  against Ciolli. If Ciolli produces a sworn affidavit confirming his inability to produce a class list,
  then Plaintiffs would respectfully request that Your Honor order the parties to: (1) mail class notice
  to the thirty-eight (38) class members for which we have addresses from the collective action
  motion mailing; (2) post notice at all of the New York City Grimaldi’s locations that Ciolli is still
  involved with and/or has an ownership interest in; and (3) publish notice to the class via Facebook
  at Ciolli’s expense, with Ciolli to issue payment in advance.

          We appreciate Your Honor’s attention to this matter.

                                                           Respectfully submitted,

                                                           /s/ Alison L. Mangiatordi


  New York: 111 Broadway, Suite 1503, New York, NY 10006 Tel. 212-385-9700 Fax 212-385-0800
  San Francisco: 456 Montgomery Street, 18th Fl., San Francisco, CA 94104 Tel. 415-437-9100 Fax 212-385-0800
  www.PeltonGraham.com
Case 1:16-cv-05824-LDH-CLP Document 126 Filed 09/03/21 Page 2 of 2 PageID #: 1098

  Chief Magistrate Judge Cheryl L. Pollak
  Status Letter
  Page 2 of 2


                                            Alison L. Mangiatordi, Esq. of
                                            PELTON GRAHAM LLC


  cc:    All parties (via ECF)




  www.PeltonGraham.com
